Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The prior art of record effectively sets forth the state of the art.  The prior art does not describe, teach or suggest the claimed embodiments of measuring, using processing circuitry, a lower pattern on a substrate to obtain a first central line of the lower pattern; forming, using the processing circuitry, a photoresist pattern on the lower pattern; measuring, using the processing circuitry, a first distance between a second central line of an upper flat surface of the lower pattern and a third central line of the photoresist pattern; calculating, using the processing circuitry, an after-development-inspection (ADI) overlay value based on the measured first distance; measuring, using the processing circuitry, a second distance between the second central line and the first central line; calculating, using the processing circuitry, an asymmetrical overlay value based on the measured second distance; forming, using the processing circuitry, an upper pattern on the substrate using the photoresist pattern; measuring, using the processing circuitry, a third distance between the first central line and a fourth central line of the upper pattern; calculating, using the processing circuitry, an after-cleaning-inspection (ACI) overlay value based on the measured third distance; calculating, using the processing circuitry, a first overlay skew value based on the ADI overlay value and the ACI overlay value; calculating, using the processing circuitry, a second overlay skew value based on the asymmetrical overlay value and the first overlay skew value; and adjusting, using the processing circuitry, a position of the photoresist pattern based on the second overlay skew value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737